DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-20, as filed 10/25/2021, are currently pending and have been considered below.
Priority is generally acknowledged to 62/521,352 filed 06/16/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-8, 11-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (WO 2015/048496) in view of Shows (USP App. Pub. No. 2004/0108323) and Irwin (USP App. Pub. No. 2015/0371187).

Regarding claim 1, Ackerman discloses: A computer-implemented method for generating a unique machine-readable code redeemable to retrieve one or more prescription products (“The generated code may be unique to the transaction, consumer, kiosk, and/or item” page 5 lines 32-35; “kiosk management system may be extended and application to any suitable item, such as prescription drugs and health/beauty products” page 43 lines 18-25), the method comprising: 
--receiving, via one or more processors, via a software application executing on a mobile computing device of an individual (“Consumers 112 may browse items and make requests for items via the retail website 106 using a desktop, laptop, mobile device, etc. or via a mobile application” page 8 lines 33-35), a first indication of identification of a medical prescription for one or more prescription products, the individual being associated with a retrieval of the one or more prescription products (Receive request from a consumer for a requested item 202 in FIG. 2; “the consumer may generate a request through a retail website 106 or mobile application” page 10 lines 27-30); 
--receiving, via the software application executing on the mobile computing device (“Consumers 112 may browse items and make requests for items via the retail website 106 using a desktop, laptop, mobile device, etc. or via a mobile application” page 8 lines 33-35), via the one or more processors, a second indication of identification of a point of retrieval of the one or more prescription products (Receive selection of designated kiosk 210 in FIG. 2; “Thus the kiosk management system 102 may receive the communication with the selection for the kiosk 110 made by the consumer and transmitted from the retail website 106 or mobile application 114” page 12 lines 13-15);
--…generating, via the one or more processors, a unique machine-readable code associated with retrieval of the one or more prescription products, wherein the unique machine-readable code is associated with the medical prescription (“The generated code may be unique to the transaction, consumer, kiosk, and/or item. In one embodiment, the generated code is a randomly generated alphanumeric code of varying length. In other embodiments, the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code). In other embodiments, the generated code may be associated with the kiosk, consumer, transaction, and/or item for identification purposes” page 13 lines 1-5) the unique machine-readable code being usable to cause the retrieval of the one or more prescription products via a scanning of the code at the point of retrieval (“The code may be scanned by the kiosk, or may be manually entered by the consumer into a screen interface or a keypad on the kiosk,” page 36 lines 32-33);
--wherein, upon the scanning of the code, the one or more prescription products are provided to the individual responsive to a determination… that the one or more prerequisite tasks (The Examiner notes that the broadest reasonable interpretation of these tasks includes “payment for the one or more prescription products, acceptance of a privacy notice, completion of a consultation with a remotely-located pharmacist, processing of an insurance claim, etc” in par. [0089] of the Specification) were completed via the mobile computing device, the completing of the one or more prerequisite tasks being performed via the mobile computing device remotely from the point of retrieval without the point of retrieval computing system (entering of consumer payment information on page 36 lines 18-20 is interpreted as a prerequisite task which occurs on a mobile device on a mobile application presented on a mobile device on page 36 line 3; “To initiate retrieval of the requested item from the designated kiosk 110, the consumer may be prompted to enter the generated code at the kiosk 110. The kiosk 110 may then communicate with the kiosk management system 102, as shown at 216, to verify the generated code, and release the requested item when the code is verified to begin payment processing for the item using the consumer's account information and payment information” page 13 lines 8-11).

Ackerman teaches a locker for automated pickup that can be extended to include prescription products but does not expressly include verifying that a consumer is authorized to retrieve the prescription products as part of the process of generating a unique machine-readable code. Ackerman does not expressly disclose, but Shows teaches:
--verifying, via the one or more processors, an authorization of the individual associated with the retrieval of the one or more prescription products to retrieve the one or more prescription products at the point of retrieval (FIGs. 42 and 44 shows identity verification before medication is dispensed);
--the verification comprising (1) retrieving pre-configured application credential information identifying the individual using the software application (Perform User Security Procedure 466 in FIG. 42; credentials in par. [0195]), and (2) verifying that the individual is a patient associated with the one or more prescription products or an authorized representative of the patient (“determining if the person requesting access is the same as the person initiating the dispensing or if the person has authority to pick up medicament for the person initiating the dispensing,” par. [0019]; par. [0170]);
--based upon the authorization, [generate a message to release the prescription product] (482 in FIG. 42. This limitation is taught when this teaching of generating an output message is viewed in light of Ackerman’s generation of a code associated with a prescription product.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend Ackerman’s automated prescription pickup using a generated machine-readable code with see Shows pars. [0155] and [0195]). 
Further, it can be seen that each element is taught by either Ackerman or Shows. The limitations taught by Shows do not affect the normal functioning of the elements of the claim which are taught by Ackerman. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Shows with the teachings of Ackerman since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Ackerman and Shows do not expressly disclose but Irwin teaches:
--[a determination] via a point of retrieval computing system at the point of retrieval [that a task is complete] (task is user registration which occurs on the user’s device in par. [0276]; determination of whether a user is registered in 604 of FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the prescription dispensing of Ackerman and Shows with the code validation of Irwin because the validation allows for a “simpler and more convenient method of delivery and receipt of items to a recipient” (Irwin par. [0008]) and improve security by avoiding the dispensing of the wrong item (Irwin par. [0250]).

Regarding claim 2, Ackerman further discloses: wherein the individual associated with the retrieval of the one or more prescription products is the patient having the medical prescription (“In an embodiment, the consumer can provide his or her prescription to the kiosk management system and/or pharmacy provider, thus offering the consumer's prescriptions” page 43 lines 23-25).

Regarding claim 3, Ackerman further discloses: wherein the generated machine-readable code is further associated with the point of retrieval. (“the generated code may be associated with the kiosk,” page 13 lines 5-6; the kiosk is the point of retrieval).

Regarding claim 4, Ackerman further discloses: wherein the unique machine-readable code comprises a two-dimensional matrix barcode (“the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code)” page 13 lines 3-5. The Examiner notes that this two-dimensional matrix barcode is interpreted as a QR code because of par. [0036] of the Specification that gives QR codes as an example of such a barcode.).

Regarding claim 5, Ackerman further discloses: causing, via the one or more processors, the one or more prescription products to be reserved in an inventory associated with the point of retrieval (“Once the kiosk management system 102 receives the selection, the kiosk management system may communicate with the designated kiosk 110 with a reservation communication to reserve the requested item at 212,” page 12 lines 16-18).

Regarding claim 7, Ackerman does not expressly disclose, but Shows further teaches: causing, via the one or more processors, one or more labels to be applied to one or more containers associated with the one or more prescription products, wherein the one or more labels identify the one or more prescription products and a patient associated with the medical prescription (“FIG. 37 illustrates a patient prescription sheet 291 printed by the pharmacy computer system for each patient prescription. The patient prescription sheet 291 comprises a vial label that is applied to the prescription vial 30…medicament information…patient information” par. [0143]).
The motivation to combine is the same as in claim 1.

Regarding claim 8, Ackerman further discloses: processing, via the one or more processors, a payment for the one or more prescription products (“A payment process to authorize payment of the transaction may begin when the consumer initiates retrieval of the requested items from the kiosk.” page 6 lines 8-10).

Regarding claim 11, Ackerman teaches: A system configured to generate a unique machine-readable code redeemable to retrieve one or more prescription products (“The generated code may be unique to the transaction, consumer, kiosk, and/or item” page 5 lines 32-35; “kiosk management system may be extended and application to any suitable item, such as prescription drugs and health/beauty products” page 43 lines 18-25), the system comprising:
--one or more processors; and one or more memories storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors (“The code may be stored on a computer-readable storage medium, for example, in the form of a computer program including a plurality of instructions executable by one or more processor devices. The computer-readable storage medium may be non-transitory,” page 10 lines 15-18) to:
--receive, via a software application executing on a mobile computing device of an individual, a first indication of identification of a medical prescription for one or more prescription products, the individual being associated with a retrieval of the one or more prescription products (Receive request from a consumer for a requested item 202 in FIG. 2; “the consumer may generate a request through a retail website 106 or mobile application” page 10 lines 27-30),
(Receive selection of designated kiosk 210 in FIG. 2; “Thus the kiosk management system 102 may receive the communication with the selection for the kiosk 110 made by the consumer and transmitted from the retail website 106 or mobile application 114” page 12 lines 13-15),
--…generate a unique machine-readable code associated with retrieval of the one or more prescription products, wherein the unique machine-readable code is associated with the medical prescription (“The generated code may be unique to the transaction, consumer, kiosk, and/or item. In one embodiment, the generated code is a randomly generated alphanumeric code of varying length. In other embodiments, the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code). In other embodiments, the generated code may be associated with the kiosk, consumer, transaction, and/or item for identification purposes” page 13 lines 1-5) the unique machine-readable code being usable to cause the retrieval of the one or more prescription products via a scanning of the code at the point of retrieval (“The code may be scanned by the kiosk, or may be manually entered by the consumer into a screen interface or a keypad on the kiosk,” page 36 lines 32-33);
--wherein, upon the scanning of the code, the one or more prescription products are provided to the individual responsive to a determination… that the one or more prerequisite tasks (The Examiner notes that the broadest reasonable interpretation of these tasks includes “payment for the one or more prescription products, acceptance of a privacy notice, completion of a consultation with a remotely-located pharmacist, processing of an insurance claim, etc” in par. [0089] of the Specification) were completed via the mobile computing device, the completing of the one or more prerequisite tasks being performed via the mobile computing device remotely from the point of retrieval without the point of retrieval computing system (entering of consumer payment information on page 36 lines 18-20 is interpreted as a prerequisite task which occurs on a mobile device on a mobile application presented on a mobile device on page 36 line 3; “To initiate retrieval of the requested item from the designated kiosk 110, the consumer may be prompted to enter the generated code at the kiosk 110. The kiosk 110 may then communicate with the kiosk management system 102, as shown at 216, to verify the generated code, and release the requested item when the code is verified to begin payment processing for the item using the consumer's account information and payment information” page 13 lines 8-11).

Ackerman teaches a locker for automated pickup that can be extended to include prescription products but does not expressly include verifying that a consumer is authorized to retrieve the prescription products as part of the process of generating a unique machine-readable code. Ackerman does not expressly disclose, but Shows teaches:
--verify an authorization of the individual to retrieve the one or more prescription products at the point of retrieval (FIGs. 42 and 44 shows identity verification before medication is dispensed);
--the verification comprising (1) retrieving pre-configured application credential information identifying the individual using the software application (Perform User Security Procedure 466 in FIG. 42; credentials in par. [0195]), and (2) verifying that the individual is a patient associated with the one or more prescription products or an authorized representative of the patient (“determining if the person requesting access is the same as the person initiating the dispensing or if the person has authority to pick up medicament for the person initiating the dispensing,” par. [0019]; par. [0170]);
--based upon the authorization, [generate a message to release the prescription product] (482 in FIG. 42. This limitation is taught when this teaching of generating an output message is viewed in light of Ackerman’s generation of a code associated with a prescription product.);
see Shows pars. [0155] and [0195]). 
Further, it can be seen that each element is taught by either Ackerman or Shows. The limitations taught by Shows do not affect the normal functioning of the elements of the claim which are taught by Ackerman. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Shows with the teachings of Ackerman since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Ackerman and Shows do not expressly disclose but Irwin teaches:
--[a determination] via a point of retrieval computing system at the point of retrieval [that a task is complete] (task is user registration which occurs on the user’s device in par. [0276]; determination of whether a user is registered in 604 of FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the prescription dispensing of Ackerman and Shows with the code validation of Irwin because the validation allows for a “simpler and more convenient method of delivery and receipt of items to a recipient” (Irwin par. [0008]) and improve security by avoiding the dispensing of the wrong item (Irwin par. [0250]).

Regarding claim 12, Ackerman further discloses: wherein the individual associated with the retrieval of the one or more prescription products is the patient having the medical prescription (“In an embodiment, the consumer can provide his or her prescription to the kiosk management system and/or pharmacy provider, thus offering the consumer's prescriptions” page 43 lines 23-25).

Regarding claim 13, Ackerman further discloses: wherein the generated machine-readable code is further associated with the point of retrieval. (“the generated code may be associated with the kiosk,” page 13 lines 5-6; the kiosk is the point of retrieval).

Regarding claim 14, Ackerman further discloses: wherein the unique machine-readable code comprises a two-dimensional matrix barcode (“the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code)” page 13 lines 3-5. The Examiner notes that this two-dimensional matrix barcode is interpreted as a QR code because of par. [0036] of the Specification that gives QR codes as an example of such a barcode.).

Regarding claim 15, Ackerman further discloses: wherein the computer executable instructions, when executed via the one or more processors, further cause the one or more processors to: cause the one or more prescription products to be reserved in an inventory associated with the point of retrieval (“Once the kiosk management system 102 receives the selection, the kiosk management system may communicate with the designated kiosk 110 with a reservation communication to reserve the requested item at 212,” page 12 lines 16-18).

Regarding claim 17, Ackerman does not expressly disclose, but Shows further teaches: wherein the computer executable instructions, when executed via the one or more processors, further cause the  (“FIG. 37 illustrates a patient prescription sheet 291 printed by the pharmacy computer system for each patient prescription. The patient prescription sheet 291 comprises a vial label that is applied to the prescription vial 30…medicament information…patient information” par. [0143]).
The motivation to combine is the same as in claim 1.

Regarding claim 18, Ackerman further discloses: wherein the computer executable instructions, when executed via the one or more processors, further cause the one or more processors to: process a payment for the one or more prescription products (“A payment process to authorize payment of the transaction may begin when the consumer initiates retrieval of the requested items from the kiosk.” page 6 lines 8-10).

Regarding claim 20, Ackerman teaches: One or more computer-readable media storing non-transitory computer-executable instructions that, when executed via one or more processors (“The generated code may be unique to the transaction, consumer, kiosk, and/or item” page 5 lines 32-35; “kiosk management system may be extended and application to any suitable item, such as prescription drugs and health/beauty products” page 43 lines 18-25; “computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications),” page 10 lines 10-18), cause the one or more processors to:
--receive, via a software application executing on a mobile computing device of an individual, a first indication of identification of a medical prescription for one or more prescription products, the (Receive request from a consumer for a requested item 202 in FIG. 2; “the consumer may generate a request through a retail website 106 or mobile application” page 10 lines 27-30),
--receive, via the software application executing on the mobile computing device, a second indication of identification of a point of retrieval of the one or more prescription products (Receive selection of designated kiosk 210 in FIG. 2; “Thus the kiosk management system 102 may receive the communication with the selection for the kiosk 110 made by the consumer and transmitted from the retail website 106 or mobile application 114” page 12 lines 13-15),
--…generate a unique machine-readable code associated with retrieval of the one or more prescription products, wherein the unique machine-readable code is associated with the medical prescription (“The generated code may be unique to the transaction, consumer, kiosk, and/or item. In one embodiment, the generated code is a randomly generated alphanumeric code of varying length. In other embodiments, the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code). In other embodiments, the generated code may be associated with the kiosk, consumer, transaction, and/or item for identification purposes” page 13 lines 1-5) the unique machine-readable code being usable to cause the retrieval of the one or more prescription products via a scanning of the code at the point of retrieval (“The code may be scanned by the kiosk, or may be manually entered by the consumer into a screen interface or a keypad on the kiosk,” page 36 lines 32-33);
--wherein, upon the scanning of the code, the one or more prescription products are provided to the individual responsive to a determination… that the one or more prerequisite tasks (The Examiner notes that the broadest reasonable interpretation of these tasks includes “payment for the one or more prescription products, acceptance of a privacy notice, completion of a consultation with a remotely-located pharmacist, processing of an insurance claim, etc” in par. [0089] of the Specification) (entering of consumer payment information on page 36 lines 18-20 is interpreted as a prerequisite task which occurs on a mobile device on a mobile application presented on a mobile device on page 36 line 3; “To initiate retrieval of the requested item from the designated kiosk 110, the consumer may be prompted to enter the generated code at the kiosk 110. The kiosk 110 may then communicate with the kiosk management system 102, as shown at 216, to verify the generated code, and release the requested item when the code is verified to begin payment processing for the item using the consumer's account information and payment information” page 13 lines 8-11).


Ackerman teaches a locker for automated pickup that can be extended to include prescription products but does not expressly include verifying that a consumer is authorized to retrieve the prescription products as part of the process of generating a unique machine-readable code. Ackerman does not expressly disclose, but Shows teaches:
--verify an authorization of the individual to retrieve the one or more prescription products at the point of retrieval (FIGs. 42 and 44 shows identity verification before medication is dispensed);
--the verification comprising (1) retrieving pre-configured application credential information identifying the individual using the software application (Perform User Security Procedure 466 in FIG. 42; credentials in par. [0195]), and (2) verifying that the individual is a patient associated with the one or more prescription products or an authorized representative of the patient (“determining if the person requesting access is the same as the person initiating the dispensing or if the person has authority to pick up medicament for the person initiating the dispensing,” par. [0019]; par. [0170]);
(482 in FIG. 42. This limitation is taught when this teaching of generating an output message is viewed in light of Ackerman’s generation of a code associated with a prescription product.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend Ackerman’s automated prescription pickup using a generated machine-readable code with Shows’s user verification during prescription pickup because this would help ensure that the proper medication is provided to the proper patient (see Shows pars. [0155] and [0195]). 
Further, it can be seen that each element is taught by either Ackerman or Shows. The limitations taught by Shows do not affect the normal functioning of the elements of the claim which are taught by Ackerman. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Shows with the teachings of Ackerman since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Ackerman and Shows do not expressly disclose but Irwin teaches:
--[a determination] via a point of retrieval computing system at the point of retrieval [that a task is complete] (task is user registration which occurs on the user’s device in par. [0276]; determination of whether a user is registered in 604 of FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the prescription dispensing of Ackerman and Shows with the code validation of Irwin because the validation allows for a “simpler and more convenient method of delivery and receipt of items to a .


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (WO 2015/048496) in view of Shows (USP App. Pub. No. 2004/0108323), Irwin (USP App. Pub. No. 2015/0371187), and Robinson (USP App. Pub. No. 2015/0106296).

Regarding claim 6, Ackerman, Shows and Irwin do not expressly disclose, but Robinson teaches: causing, via the one or more processors, a physical quantity of space to be reserved in an inventory associated with the point of retrieval (“the system may be configured to substantially automatically reserve a locker for the parcel within a particular locker bank,” par. [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend Ackerman, Shows, and Irwin’s automated prescription pickup with Robinson’s space reservation because this would “ensure that there will be room and/or capacity for the parcel once the parcel arrives at the alternate delivery location,” Robinson par. [0076].

Regarding claim 16, Ackerman and Shows do not expressly disclose, but Robinson teaches: wherein the computer executable instructions, when executed via the one or more processors, further cause the one or more processors to: cause a physical quantity of space to be reserved in an inventory associated with the point of retrieval (“the system may be configured to substantially automatically reserve a locker for the parcel within a particular locker bank,” par. [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend Ackerman, Shows, and Irwin’s automated prescription pickup with Robinson’s space reservation .


Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (WO 2015/048496) in view of Shows (USP App. Pub. No. 2004/0108323), Irwin (USP App. Pub. No. 2015/0371187), and Rosenblum (USP App. Pub. No. 2005/0049746).

Regarding claim 9, Ackerman, Shows, and Irwin do not expressly disclose, but Rosenblum teaches: prior to the generation of the unique machine-readable code: receiving, via the one or more processors, a request to communicate with a remote pharmacist, the request initiated by the individual; and causing, via the one or more processors, a communication session to be initiated between the mobile computing device of the individual and a computing device of the remote pharmacist (“Other examples provide a remote pharmacist to facilitate the transaction from the remote location. For example, the pharmacist can talk to the patient via a telephone or two-way video and the pharmacist can control the machine 9301 and/or the feed mechanism 9304 remotely. In another example, a pharmacist located in location 9302 can receive a prescription from a patient via feed mechanism 9304, fill the prescription, and deliver the product to the patient via the feed mechanism,” par. [0227]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend Ackerman, Shows, and Irwin’s automated prescription pickup with Rosenblum’s prescription authorization because this would allow “safe, convenient and immediate prescription drug service to patients…either with or without the intervention of a pharmacist,” par. [0039].

Regarding claim 10, Ackerman, Shows, and Irwin do not expressly disclose, but Rosenblum further teaches: wherein the unique machine-readable code is generated in response to an authorization granted by the remote pharmacist after completion of the communication session (“a pharmacist, who can be located on-site or remotely, authorizes dispensing,” par. [0232]; “the machine 9400 is connected to a remote pharmacist who authorizes the machine to dispense the medication after the pharmacist has reviewed the customer request to verify it. In some examples, the customer request includes a one-time, unique, prescription-specific code entered into the automatic dispensing machine. The code can be given to the patient by the pharmacist,” par. [0238]).
The motivation to combine is the same as in claim 9.

Regarding claim 19, Ackerman, Shows, and Irwin do not expressly disclose, but Rosenblum teaches: wherein the computer executable instructions, when executed via the one or more processors, further cause the one or more processors to: receive a request to communicate with a remote pharmacist, the request initiated by the individual, and cause a communication session to be initiated between the computing device of the individual and a computing device of the remote pharmacist. (“Other examples provide a remote pharmacist to facilitate the transaction from the remote location. For example, the pharmacist can talk to the patient via a telephone or two-way video and the pharmacist can control the machine 9301 and/or the feed mechanism 9304 remotely. In another example, a pharmacist located in location 9302 can receive a prescription from a patient via feed mechanism 9304, fill the prescription, and deliver the product to the patient via the feed mechanism,” par. [0227]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend Ackerman, Shows, and Irwin’s automated prescription pickup with Rosenblum’s prescription .


Response to arguments
Applicant's arguments filed 10/25/2021 have been fully considered and are discussed below. 
Regarding the prior art rejections, Applicant argues that none of the references discloses or suggests “wherein, upon the scanning of the code, the one or more prescription products are provided to the individual responsive to a determination, via a point of retrieval computing system at the point of retrieval, that the one or more prerequisite tasks were completed via the mobile computing device, the completing of the one or more prerequisite tasks being performed via the mobile computing device remotely from the point of retrieval without the point of retrieval computing system.” Remarks pages 9-12. The Examiner disagrees and has provided additional explanation above. For example, additional aspects of Ackerman such as prepayment and of Irwin such as user registration are interpreted as tasks that are completed via a mobile device remotely from the point of retrieval. The Applicant is encouraged to recite particular tasks or particular determinations that go beyond these references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626